June 13, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK AS
   TRUSTEE FOR THE CERTIFICATE HOLDERS OF THE CWALT, INC.
 ALTERNATIVE LOAN TRUST 2006-OA17, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-OA17 AND BAC HOME LOANS SERVICING,
                          LP, Appellants

NO. 14-11-01113-CV                          V.

                      SONIAVOU BOOKS, LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee Soniavou
Books, LLC, signed, June 29, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion. We further order that all costs
incurred by reason of this appeal be paid by appellee Soniavou Books, LLC. We
further order this decision certified below for observance.